DETAILED ACTION
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 15, 21 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (US 2018/0368870).
Sanders discloses a device for creating an epidermal graft sheet wherein the device includes an array (e.g. a skin depression array) wherein the array can comprise a plurality of interconnected protrusions wherein the protrusions are configured to depress or contact portioned of skin at a donor site during blister formation and thereby shield the depressed portions from blistering (see [0005]) (see instant claims 1-4). The protrusion are to be substantially uniform in size and have a diameter, length and height of between about 1-12 mm with about 2 mm being 
    PNG
    media_image1.png
    252
    512
    media_image1.png
    Greyscale
(Examiner’s own drawing). It is observed that because there are protrustions, there are also be depressions (e.g. wells) that would be similarly interconnected by the very same framework that interconnects the protrusions. The surface protrusions and depressions would constitute ‘topographical features’ (see instant claim 1). The device may be configured to facilitate the application of a skin graft (see [0011]) (see instant claims 1 and 5). The device is to possess a substrate to remove and transport the excised graft wherein the substrate is to include a polymeric layer and an adhesive (see [0021]) (see instant claim 5).  
Regarding claim 37, this is product by process claim and only provides a means by which the structure may be obtained. See MPEP 2113 which states “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 15, 18, 21, 31, 32, 37, 39, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2018/0368870) in view of Locke et al. (US 2014/0277454; of record).
Sanders provides a device for creating an epidermal graft sheet wherein the device includes an array (e.g. a skin depression array) wherein the array can comprise a plurality of interconnected protrusions wherein the protrusions are configured to depress or contact portioned of skin at a donor site during blister formation and thereby shield the depressed portions from blistering (see [0005]) (see instant claims 1-4). The protrusion are to be substantially uniform in size and have a diameter, length and height of between about 1-12 mm with about 2 mm being particularly preferred for all dimensions (see [0061]) (see instant claims 15 and 21). With respect to instant claim 18, it is noted that Sanders dimensions are sufficiently close to the ranges claimed that they are considered obvious. See MPEP 2144.05(II) which states that where the general conditions of a claim are disclosed, it is not inventive to discover optimum or workable ranges by routine experimentation.  In all, Sander’s device has a structure such as the following: 
    PNG
    media_image1.png
    252
    512
    media_image1.png
    Greyscale
(Examiner’s own drawing). It is observed that because there are protrusions, there are also be depressions (e.g. wells) that would be similarly interconnected by the very same framework that interconnects the protrusions. The surface protrusions and depressions would constitute ‘topographical features’ (see instant claim 1). The device may be configured to facilitate the application of a skin graft (see [0011]) (see instant claims 1 and 5). The device is to possess a substrate to remove and transport the excised graft wherein the substrate is to include a polymeric layer and an adhesive (see [0021]) (see instant claim 5).  
Sanders fails to teach the adhesive as being at least one of a medical grade pressure-sensitive adhesive, a polyurethane adhesive, an acrylic adhesive, a high-tack silicone adhesive and a hydrocolloid-based adhesive. Sanders also fails to teach their device as having holes and having a substrate with a thickness of about 25-200 microns. 
Locke is directed to absorbent substrates for harvesting skin grafts. The substrate is to possess an adhesive so as to adhere to the skin graft wherein the adhesive may be a high-tack silicone adhesive, an acrylic adhesive or a polyurethane (see [0062]) (see instant claims 13 and 39). The adhesive is to be provided with a coating weight of 15-70 grams/m2
Locke’s devices also includes a plurality of holes through which skin blisters can be raised in the presence of negative pressure or heat (see [0007, 0052]) which facilitates the cleavage mechanism to remove the graft (see [0052]) (see instant claim 31). From Figure 1 of Locke, it appears that the holes are to have a circular shape (see instant claim 32). Thus, it would have been obvious to modify Sanders device to further include holes in the structure in order to provide a means to blister the skin via heat or suction to aid in the removal of the skin graft.  See MPEP 2141(I)(C). 
Locke’s devices skin graft contacting portion of the base layer (substrate) is to have an average thickness of between 50 microns to about 10 mm (see [0013]). Locke teaches that the contacting portion must be flexible enough to conform to the shape of the harvester and/or recipient site. Thus, it would have been obvious to modify Sanders substrate layer to possess such a thickness as it was known that such thicknesses are critical to maintain flexibility of the device.  
Both Sanders and Lock suggest the method  of instant claim 42 as both references teach generating a plurality of skin blisters (see abstract of Sanders, see [0006] of Locke) and then placing a skin-graft contacting surface of a transfer dressing on said epidermal skin blisters (see [0054] of Sanders, [0065] of Locke). The device used in the method of instant claim 42 is obvious as described above. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claims 26, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sanders (US 2018/0368870) in view of Locke et al. (US 2014/0277454; of record) as applied to claims 1-6, 13, 15, 18, 21, 31, 32, 37, 39, 41 and 42 above, and further in view of Herford et al. (US 2011/0270394).
Sanders and Locke fail to teach their device as comprising a bioactive material comprising a concentration gradient wherein the bioactive material is selected from at least one of collagen, keratinocyte growth factor (KGF) and epidermal growth factor (EGF). 
Herford is directed to a membrane for skin regeneration wherein the membrane is used for promoting or facilitating a skin graft (see claim 20). The device is to include at least one growth factor such as KGF or EGF which is taught to promote tissue regeneration (see [0044]). It would have been obvious to include KGF or EGF in the device of Sanders so as to promote tissue regeneration of the applied skin graft. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611